Citation Nr: 0721435	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  00-16 401A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a back disability 
with paraplegia, claimed as secondary to service-connected 
residuals of a gunshot wound to the left thigh.

2. Entitlement to service connection for a right knee 
disability, claimed as secondary to service-connected 
residuals of a gunshot wound to the left thigh.

3. Entitlement to rating in excess of 20 percent for 
residuals of a gunshot wound to the left thigh, Muscle Group 
(MG) XV.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to 
October 1953. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico, which confirmed a 20 percent 
disability evaluation for the veteran's service connected 
residuals of a gunshot wound to the left thigh, MG XV.  

This matter also arises from a June 2003 rating decision that 
denied entitlement to service connection for spinal lipoma, 
T6-T11; decompressive laminectomy, T7 and T9; T5; paraplegia, 
claimed as back condition; and for a right knee disability, 
both claimed as secondary to service-connected residuals of a 
gunshot wound to the left thigh.

On September 6, 2005, the Board issued a decision which 
denied entitlement to service connection for a low back 
disability with paraplegia and for a right knee disability, 
both claimed as secondary to service-connected residuals of a 
gunshot wound to the left thigh; and denied entitlement to 
rating in excess of 20 percent for service-connected 
residuals of a gunshot wound to the left thigh.  The veteran 
thereafter appealed the September 2005 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In March 2007, the Secretary of Veterans Affairs, by and 
through the Office of the General Counsel, and the appellant, 
through his attorney, filed a Joint Motion for Remand (Joint 
Motion).  The Joint Motion requested that the Court vacate 
the portion of the Board's September 6, 2005, decision, which 
determined that the veteran was not entitled to service 
connection for a low back disability with paraplegia and for 
a right knee disability, both claimed as secondary to 
service-connected residuals of a gunshot wound to the left 
thigh; and not entitled to an increased rating for residuals 
of a gunshot wound to the left thigh.  The Joint Motion 
further requested that the matter be remanded to the Board 
for translation of several documents written in Spanish, and 
to obtain private medical records from a hospital where the 
veteran mentioned he had been hospitalized in November 1996.  
Thereafter, the claim should be readjudicated with adequate 
reasons and bases provided for the decision.  By an Order 
dated in March 2007, the Court granted the Joint Motion, and 
the case was thereafter returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.

In an April 2001 statement, the veteran claimed that he was 
100 percent disabled due to his service-connected left thigh 
and tuberculosis.  This is an implied claim for a total 
disability rating for compensation purposes based on 
individual unemployability and is referred to the agency of 
original jurisdiction for appropriate development.


REMAND

The veteran seeks entitlement to service connection for his 
back and right leg, both claimed as secondary to his service-
connected left thigh.  The veteran alleges that he injured 
his back and right leg as a result of a fall in October 1996 
that occurred when his left hip gave out.  In a July 2003 
notice of disagreement, the veteran stated that he was 
hospitalized for three weeks during November 1996 at Hospital 
Metropolitano due to the severe pain from the fall.  An 
attempt to secure these hospitalization records should be 
made.  38 C.F.R. § 3.159(c)(4) (2006).  

In addition, the veteran was last afforded a VA examination 
of his service-connected left thigh in April 2003.  As the 
clinical findings from this examination are now stale, 
further examination is required so that the decision is based 
on a record that contains a contemporaneous examination.  See 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (duty to 
assist may include the conduct of a thorough and 
contemporaneous medical examination which takes into account 
the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one).  

During the pendency of this appeal, in March 2006, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson (Dingess) 19 Vet App. 473 (2006), holding that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must also include a provision pertaining to the 
rating of the disability and the effective date of an award.  
As the notice letters sent to the veteran prior to the March 
2006 Dingess decision did not include such notification, 
additional notice should be sent.

Accordingly, the case is REMANDED for the following action:

1.  Issue a notice letter to the veteran 
consistent with the notice requirements of 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 
to include notice pertaining to the rating 
of the disability and the effective date 
of an award.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).

2.  After securing identifying information 
and any necessary authorization to obtain 
private medical records, request the 
veteran's medical records for a period of 
hospitalization in November 1996 at the 
Hospital Metropolitano.  If the records 
are no longer available a negative reply 
is requested.  Any records received should 
be associated with the claims file.  

3.  Schedule the veteran for a VA 
examination for evaluation of the nature 
and severity of his service-connected 
residuals of a gunshot wound to the left 
thigh, MG XV.  The claims folder must be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination and the review should be noted 
in the examination report.

4.  Readjudicate the veteran's claims for 
service connection for a back disability 
with paraplegia and for a right knee 
disability, both claimed as secondary to 
his service-connected left thigh; and for 
an increased evaluation for service-
connected residuals of a gunshot wound to 
the left thigh, MG XV.  If any benefit 
sought on appeal remains denied, issue a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

